—Order and judgment (one paper), Supreme Court, New York County (Louise Gruner Gans, J.), entered May 5, 1997, denying the petition to vacate or, in the alternative, to modify an arbitration award dated June 26, 1996, and granting the cross motion of respondent Lehman Brothers to confirm the award in its favor, unanimously affirmed, with costs.
An arbitration award may not be vacated unless it is violative of strong public policy, utterly irrational, or made in clear excess of a specifically enumerated limitation upon the arbitrator’s power (see, Hackett v Milbank, Tweed, Hadley & McCloy, 86 NY2d 146, 154-155). Here, petitioner has failed to advance any ground upon which the challenged award might be disturbed. While he contends primarily that the evidence merited the conclusion that respondent had not paid him certain earned wages, the arbitrators’ evident decision to credit evidence justifying the contrary conclusion, that petitioner had in fact been paid what he was owed, was not irrational. Nor does there exist any basis to modify the award pursuant to CPLR 7511 (c) (1). The claimed error affecting the award is not computational in nature and, accordingly is not error of the sort remediable under the authority of that statute (see, Matter of Ververs & Schueller Co. [Emory Mach. & Tool Co.], 190 AD2d 1079). Concur — Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.